DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ Amendment, filed 6/11/2021, has been entered. Claims 1, 3-16, and 18-29 are pending with claims 2 and 17 being currently cancelled and claim 29 being currently added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 3 recites “a box secured to a first end of said body and/or a threaded pin member connected to a second end of said body”. However, the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-16, and 18-29 are rejected under 35 U.S.C. 103 as being unpatentable over Wyble et al. (US 20170226807) in view of by Miller  (US 20150252631) and in view of by Hamre (US 20150306703) and in view of Scott et al. (US 20150060050).
Regarding claims 1, 6-9, 13, 21-24, and 28-29: Wyble discloses a tubular hardbanded component 106 and a method of hardbanding comprising a body having an exterior surface, that the exterior surface has a circumference, that a box 222 is secured to a first end of the body and/or a threaded pin member 220 connected to a second end of the body, that the box has a maximum outer diameter, that the threaded pin 
Wyble, as modified by Miller, discloses that the hardbanding treatment is spaced from the box and the threaded pin member (Wyble - Figs. 2, 3A-3H; [0033], [0043] - treatment can be applied to various locations). Wyble, as modified by Miller, discloses that the hardbanding treatment has a width formed at least partially by the first and second hardbanding layers that are in contact with another (Miller - Figs. 1, 2, 6). Wyble, as modified by Miller, discloses that the first and second hardbanding layers each have a height greater than 50% of the height of each of the first and second hardbanding layers positioned above the outer surface of the body (Miller - [0021] - Miller’s variously discussed depths allow meeting the claimed limitation). Wyble, as modified by Miller, discloses that a maximum height of the hardbanding treatment is less than or equal to 1) a differential height between a minimum outer diameter of the body of the tubular member and a maximum outer diameter of the box and/or the threaded pin member, 2) a differential height between an average outer diameter of the body of the tubular member and a maximum outer diameter of the box and/or the threaded pin member, and/or 3) a differential height between a maximum outer 
Wyble, as modified by Miller, does not explicitly disclose that the hardbanding treatment is a continuous band that forms at least 3.05 complete rotations about the exterior surface of the body. Hamre discloses that a hardbanding treatment can be a continuous band that forms more than three complete rotations about said exterior surface of said body or at least 3.05 complete rotations about the exterior surface of the body (Fig. 3). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the hardbanding treatment of Wyble, as modified by Miller, so as to form a continuous band that forms at least 3.05 complete rotations about the exterior surface of the body, as taught by Hamre, so that the damage adjacent to the hardbanding can be reduced or eliminated and further extend the life of the component.
Wyble, as modified by Miller and Hamre, discloses that the continuous band can be a helically-shaped band and that adjacent bands of said continuous helically-shaped band are spaced from one another (Hamre - Figs. 3-5, 7-13). 
Wyble, as modified by Miller and Hamre, discloses that a majority of said third hardbanding layer is spaced from said exterior surface of said body (Miller - Fig. 6, 8). Wyble, as modified by Miller and Hamre, does not explicitly disclose that at least a portion of said first and second hardbanding layer extend above said exterior surface of said body (Miller - Fig. 6 does not appear to show this limitation but Figure 8 at least suggests this limitation). Scott teaches that there can be one or more or “many” layers of hardfacing extending above the exterior surface of the body ([0017], [0034], [0042], 
Regarding claims 3 and 18: Wyble, as modified by Miller, discloses that at least a portion of the hardbanding treatment is positioned about a central region of the body (Wyble - Fig. 1). 
Regarding claims 4 and 19: Wyble, as modified by Miller, discloses that the hardbanding treatment has a longitudinal length of 1-95% of a longitudinal length of the body (Wyble - Figs. 1-3H; [0043]; Miller - Figs. 1, 5). 
Regarding claims 5 and 20: Wyble, as modified by Miller, discloses that the body includes two or more of the hardbanding treatments (Wyble - Figs. 1-3H; [0043]; Miller - Figs. 1, 5). 
Regarding claims 10 and 25: Wyble, as modified by Miller, discloses that a combined height of the first, second, and third hardbanding layers is less than or equal to a differential height between a minimum outer diameter of the body of the tubular 
Regarding claims 11 and 26: Wyble, as modified by Miller and Hamre, discloses that the continuous band has a spiral or helical shape, a spacing of the band at the point of each complete rotation about the body is at least 0.5 in (Hamre - [0039]). 
Regarding claims 12 and 27: Wyble, as modified by Miller, discloses that the tubular component is a drill pipe (Miller - abstr.; [0002]). 
Regarding claim 14: Wyble, as modified by Miller, discloses the step of at least partially cleaning the exterior surface of the body to remove oxides from the exterior surface prior to applying the one or more layers of hardbanding to the body (Miller - [0038]).
Regarding claim 15: Wyble, as modified by Miller, discloses that the step of applying includes using a welding process and a wire or a cored wire (Miller - [0038]). 
Regarding claim 16: Wyble, as modified by Miller, discloses that the welding process is DC straight polarity and uses an electrode negative setting (Miller - abstr.; [0024], [0030], [0035]). 
Response to Arguments
Applicants’ amendments and arguments, filed 6/11/2021, with respect to the rejections of claims 1-28 have been fully considered and they are at least partially persuasive. The objections/rejections that have been withdrawn are not repeated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Taras P Bemko/
Primary Examiner, Art Unit 3672
6/24/2021